Citation Nr: 0023368	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January 1973 to February 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

This matter was previously remanded by the Board in January 
1998 for additional development of the evidence, to include 
obtaining a VA medical opinion on the etiology of the 
veteran's low back disability.  A review of the record 
reveals that the RO has complied fully with the Board's 
remand requests.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

Since the Board's January 1998 remand, however, the U.S. 
Court of Appeals for the Federal Circuit issued a decision in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) holding that a 
single request for pertinent service medical records 
specifically requested by a claimant and not obtained by the 
RO does not fulfill the duty to assist.  The Federal Circuit 
further held that when there is a breach of the duty to 
assist in which the VA failed to obtain pertinent service 
medical records specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of 
appeal.  Id. at 1331-32.

In this case, the record reflects that the veteran has 
repeatedly indicated that he was hospitalized for 
approximately one week in October 1975 at the U.S. Army 
Hospital in Fort Carson, Colorado, for treatment of a low 
back disability.  See e.g. Transcript of May 1997 hearing at 
pages 2-3.  Records of this period of hospitalization are not 
of record and, to date, VA has not requested that these 
outstanding records be obtained.  The Board recognizes that 
this case was previously remanded and regrets the further 
delay.  However, the veteran and his representative have 
requested that the RO assist him in obtaining additional 
service medical records and this action has not yet been 
accomplished.  Given that these medical records, if they are 
available, would be pertinent to the issue on appeal, this 
action must be accomplished prior to further appellate 
consideration.

Under the circumstances of this case, the matter is again 
remanded for the following action:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records and 
request treatment records pertaining to 
the veteran's period of hospitalization 
in October or November 1975 at the U.S. 
Army Hospital at Fort Carson, Colorado.  
All efforts to obtain such records should 
be documented in the claims folder.  In 
the event that these records prove to be 
unavailable, the RO should provide the 
veteran with notice explaining the 
deficiency.

2.  After undertaking any further 
development deemed necessary, the RO 
should review any additional evidence 
obtained, together with all other 
relevant evidence of record.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and provided an 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.  

The veteran need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

